Exhibit 10.4

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of September 30, 2008 is
among LEGGETT & PLATT, INCORPORATED, a Missouri corporation (the “Borrower”),
the lenders party hereto and JPMORGAN CHASE BANK, N.A. (the “Administrative
Agent”).

The Borrower, the Administrative Agent and certain lenders have entered into
that certain Credit Agreement dated as of August 5, 2005 which was amended by
that certain First Amendment to Credit Agreement dated as of July 31, 2006 and
that certain Second Amendment to Credit Agreement dated as of May 1, 2007 (as
amended, the “Agreement” and capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby).

Pursuant to the Assignment and Assumption Agreement dated the dates described in
the table below in the column entitled “Date”, certain lenders identified in the
table below as the “Assignor” have assigned all or a portion of their respective
right, title and interest in and to the Agreement to the parties listed as
“Assignee” in the table below:

 

Date

  

Assignor

  

Assignee

May 1, 2007

   Barclays Bank PLC    JPMorgan Chase Bank, N.A.

February 22, 2008

   The Bank of New York    Comerica Bank

February 22, 2008

   Bank of America, N.A.    Bank of Tokyo-Mitsubishi UFJ, Ltd.

April 10, 2008

   HSBC Bank USA National Association    ABN Amro Bank N.V.

April 10, 2008

   BNP Paribas    ABN Amro Bank N.V.

April 10, 2008

   BNP Paribas    Arvest Bank

The Borrower, the Administrative Agent and the lenders party hereto now desire
to amend the Agreement as herein set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

ARTICLE 1.

Amendments

Section 1.1. Amendments to Section 2.06(b). The last sentence of Section 2. 6(b)
of the Agreement is amended in its entirety as follows:

A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension: (i) the total Revolving
Exposures shall not exceed the total Commitments, (ii) no Lender’s Revolving
Exposures shall exceed such Lender’s Commitment; (iii) the Outstanding Credit
shall not exceed the total Commitments; and (iv) the LC Exposure shall not
exceed $250,000,000.

 

THIRD AMENDMENT TO CREDIT AGREEMENT, Page 1



--------------------------------------------------------------------------------

ARTICLE 2.

Miscellaneous

Section 2.1. Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The
Borrower, the Lenders and the Administrative Agent agree that this Amendment is
a Loan Document as such term is defined in the Agreement and the Agreement as
amended hereby and the other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

Section 2.2. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows: (a) after
giving effect to this Amendment, no Default exists; (b) after giving effect to
this Amendment, the representations and warranties set forth in the Agreement
are true and correct on and as of the date hereof with the same effect as though
made on and as of such date except with respect to any representations and
warranties limited by their terms to a specific date; (c) the execution,
delivery and performance of this Amendment and the consummation of the
transactions contemplated hereby, (i) are within the legal power and authority
of the Borrower, (ii) have been duly authorized by all requisite actions,
(iii) do not and will not conflict with, contravene or violate any provision of
or result in a breach of or default under, or require the waiver (not already
obtained) of any provision of, or the consent (not already given) of any Person
under the terms of the Borrower’s articles of incorporation or by laws, or any
indenture, mortgage, deed of trust, loan or credit agreement or other agreement
or instrument to which the Borrower is a party or by which it is bound or to
which any of its properties are subject, (iv) will not violate, conflict with,
give rise to any liability under, or constitute a default under any law,
regulation, order (including, without limitation, all applicable state and
federal securities laws) or any other requirement of any court, tribunal,
arbitrator, or Governmental Authority, and (v) will not result in the creation,
imposition, or acceleration of any indebtedness or tax or any mortgage, lien,
reservation, covenant, restriction, or other encumbrance of any nature upon, or
with respect to, the Borrower or any of its properties; (d) this Amendment
constitutes the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms; and (e) the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby do not require any action, approval or consent of, or filing with, any
Governmental Authority. All representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment, and no
investigation by the Administrative Agent or any Lender nor any closing shall
affect the representations and warranties or the right of the Administrative
Agent and the Lenders to rely upon them.

Section 2.3. Reference to Agreement. All agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms of the Agreement,
including each Loan Document, are hereby amended so that any reference in such
agreements, documents, or instruments to the Agreement shall mean a reference to
the Agreement as amended hereby.

Section 2.4. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Borrower, the Administrative Agent and the Lenders
and their respective successors and assigns, except the Borrower may not assign
or transfer any of its rights or obligations hereunder without the prior written
consent of each Lender. Any assignment in violation of this Section 2.4 shall be
void.

 

THIRD AMENDMENT TO CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

Section 2.5. Counterparts. This Amendment may be executed in one or more
counterparts and on telecopy counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

Section 2.6. Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent or any Lender to or for any breach of or deviation from any
covenant, condition or duty by the Borrower shall be deemed a consent or waiver
to or of any other breach of the same or any other covenant, condition or duty.

Section 2.7. Severabilitv. Any provision of this Amendment which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.

Section 2.8. Governing Law. This Amendment is governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5-1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

Section 2.9. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

Section 2.10. MISSOURI STATUTORY NOTICE. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE REGARDLESS OF THE
LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT
AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR(s)) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

Section 2.11. Effectiveness; Required Lenders. This Amendment shall be effective
when the Administrative Agent shall have received from the Borrower and the
Required Lenders either (i) a counterpart of this Amendment signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or other electronic transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment. Pursuant to Section 8.02(b) of the Agreement, the Agreement may
be modified as provided in this Amendment with the agreement of the Required
Lenders which means, at any time, Lenders having Revolving Exposures and unused
Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time (such percentage applicable to a
Lender, herein such Lender’s “Required Lender Percentage”). For purposes of
determining the effectiveness of this Amendment, each Lender’s Required Lender
Percentage is set forth on Schedule 2.11 hereto.

 

THIRD AMENDMENT TO CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

LEGGETT & PLATT, INCORPORATED By:  

/S/ SHERI L. MOSSBECK

  Sheri L. Mossbeck, Vice President and Treasurer By:  

/S/ MATTHEW C. FLANIGAN

  Matthew C. Flanigan, Chief Financial Officer and Senior Vice President
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, By:  

/S/ DAVID L. HOWARD

  David L. Howard, Vice President WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/S/ MARK S. SUPPLE

Name:   Mark S. Supple Title:   Vice President BANK OF AMERICA, N.A. By:  

/S/ DAVID L. MCCAULEY

Name:   David L. McCauley Title:   Senior Vice President COMERICA BANK By:  

/S/ MARK J. LEVEILLE

Name:   Mark J. Leveille Title:   Vice President

 

THIRD AMENDMENT TO CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

 

Name:  

 

Title:  

 

TORONTO DOMINION (TEXAS) LLC By:  

/S/ DEBBI L. BRITO

Name:   Debbi L. Brito Title:   Authorized Signatory UMB BANK N.A. By:  

/S/ DAVID A. PROFFITT

Name:   David A. Proffitt Title:   Senior Vice President U.S. BANK NATIONAL
ASSOCIATION By:  

/S/ JOHN EYERMAN

Name:   John Eyerman Title:   Officer WELLS FARGO BANK, NATIONAL ASSOCIATION By:
 

/S/ JOSEPH GIAMPETRONI

Name:   Joseph Giampetroni Title:   Senior Vice President ARVEST BANK By:  

/S/ DOUG DOLL

Name:   Doug Doll Title:   President / CEO

 

THIRD AMENDMENT TO CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH By:  

/S/ WILLIAM WARREN SMITH

Name:   William Warren Smith Title:   Chief Lending Officer THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. By:  

/S/ D. BARNELL

Name:   D. Barnell Title:   V.P. & Manager ABN AMRO BANK N.V. By:  

/S/ LINDA TALIANI

Name:   Linda Taliani Title:   SVP By:  

/S/ R. E. O’CONNELL

Name:   R. E. O’Connell Title:   Managing Director HSBC BANK USA NATIONAL
ASSOCIATION By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/S/ SIMONE G. VINOCOUR MCKEEVER

Name:   Simone G. Vinocour McKeever Title:   Director LASALLE BANK NATIONAL
ASSOCIATION By:  

/S/ DAVID L. MCCAULEY

Name:   David L. McCauley Title:   Senior Vice President

 

THIRD AMENDMENT TO CREDIT AGREEMENT, Page 7



--------------------------------------------------------------------------------

SCHEDULE 2.11

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDMENT

TO

CREDIT AGREEMENT

COMMITMENTS

 

Lender

   Commitment    Required Lender
Percentage Held     Lenders Agreeing to Amendment
(insert % from prior column if Lender
signs this Amendment then total
percentages in this column)  

JPMorgan Chase Bank, N.A.

   $ 70,000,000.00    11.666666667 %   11.666666667 %

Wachovia Bank, N.A.

   $ 70,000,000.00    11.666666667 %   11.666666667 %

U.S. Bank National Association

   $ 50,000,000.00    8.333333333 %   8.333333333 %

Wells Fargo Bank, National Association

   $ 50,000,000.00    8.333333333 %   8.333333333 %

Bank of America, N.A.

   $ 40,000,000.00    6.666666667 %   6.666666667 %

SunTrust Bank

   $ 40,000,000.00    6.666666667 %   —    

Toronto Dominion (Texas) LLC

   $ 40,000,000.00    6.666666667 %   6.666666667 %

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 40,000,000.00    6.666666667 %   6.666666667 %

ABN AMRO BANK N.V.

   $ 35,000,000.00    5.833333333 %   5.833333333 %

Comerica

   $ 30,000,000.00    5.000000000 %   5.000000000 %

UMB Bank

   $ 30,000,000.00    5.000000000 %   5.000000000 %

Arvest Bank

   $ 25,000,000.00    4.166666667 %   4.166666667 %

LaSalle Bank National Association

   $ 25,000,000.00    4.166666667 %   4.166666667 %

BNP Paribas

   $ 20,000,000.00    3.333333333 %   3.333333333 %

HSBC Bank USA National Association

   $ 20,000,000.00    3.333333333 %   —    

Bank of China, New York Branch

   $ 15,000,000.00    2.500000000 %   2.500000000 %                    

Total

   $ 600,000,000.00    100.00 %   90.00 %                    

 

Schedule 2.11 to THIRD AMENDMENT TO CREDIT AGREEMENT, Solo Page